Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 

Allowable Subject Matter
Claims 4, 13 and 16-20 are canceled.
Claims 1-3, 5-12, 14, 15 and 21-27 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the 
Applicant’s claims submitted on 12/13/2021 have been fully considered. The amendments for independent Claims 1, 11 and 21 have overcome prior art of record. 

The cited prior art of record, Chen et al. (US 20180261573 A1; hereinafter “Chen”), Factor et al. (US 20170294389 A1; hereinafter “Factor”), Lin et al. (US 20140077381 A1; hereinafter “Lin”), Kurita et al. (US 7795721 B2; hereinafter “Kurita”), Fang et al. (US 20210043604 A1; hereinafter “Fang”) and Chi et al. (US 20170309572 A1; hereinafter “Chi”) have been found to be the closest prior art.

None of the prior art of record, alone or in combination, discloses all the limitations of claims 1 and 11 including disposing a second carrier substrate over the topmost surfaces of the semiconductor die and the first protective layer; removing the first carrier substrate after the second carrier substrate is disposed; forming a second protective layer to surround at least a portion of the device element after the second carrier substrate is disposed and before the second carrier substrate is removed.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 21 including attaching a carrier substrate to the first protective layer and the tin-containing conductive bump; removing the carrier substrate; and forming a second protective layer to surround at least a portion of the second device element after the attaching of the carrier substrate and before the removal of the carrier substrate.
There is no teaching, suggestion and motivation of combination of the limitations. 
The amended limitations, in combination with the remaining limitations of the independent Claims 1, 11 and 21 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893